            Case 2:20-cv-00772-RAJ-JRC Document 12 Filed 09/08/20 Page 1 of 1



 1

 2

 3

 4

 5

 6

 7
                                 UNITED STATES DISTRICT COURT
 8
                                WESTERN DISTRICT OF WASHINGTON
                                          AT TACOMA
 9

10      THOMAS CHUNG, et al.,
                                                               CASE NO. 2:20-cv-00772-RAJ-JRC
11                              Plaintiffs,
                                                               ORDER CHANGING JOINT
12              v.                                             STATUS REPORT DEADLINE
13      OLD REPUBLIC NATIONAL TITLE
        INSURANCE COMPANY,
14
                                Defendant.
15

16          This matter is before the Court on the parties’ joint request by email for an additional two

17   weeks in which to file the joint status report, in light of the parties’ ongoing settlement

18   discussions. See Dkt. 11, at 1 (allowing such requests). The Court finds good cause and will

19   grant the request. The joint status report is due on or before September 22, 2020.

20          Dated this 8th day of September, 2020.

21

22
                                                            A
                                                            J. Richard Creatura
23
                                                            United States Magistrate Judge
24

     ORDER CHANGING JOINT STATUS REPORT
     DEADLINE - 1
